Citation Nr: 1217938	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07 18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He had additional intermittent periods of Reserve service in the Army National Guard beginning in November 1985 and ending in February 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hypertension and headaches.  The case was remanded by the Board in October 2009.  

In a May 2011 decision, the Board denied service connection for hypertension and headaches.  The Veteran appealed the Board's denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court), and did not appeal the Board's denial of service connection for headaches.  The Board's May 2011 decision was vacated pursuant to a December 2011 Order of the Court adopting a Partial Joint Motion for Remand (JMR).  The parties to the JMR requested that the Court vacate the Board's May 2011 decision regarding the denial of service connection for hypertension only.  No appeal was made concerning the claim for service connection for headaches.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The JMR reflects that in October 2007 the Veteran informed VA that he received treatment from Huntsville Hospital, that VA requested these records in a January 2008 letter, and that Huntsville Hospital responded that it needed the Veteran's approximate dates of treatment to process the request.  The parties to the JMR agreed that the duty to assist required VA to either make further efforts to obtain the treatment records from Huntsville Hospital or apprise the Veteran that such records were unavailable pursuant to 38 C.F.R. § 3.159(e).  The JMR indicated that, upon remand, the Board should apprise the Veteran of efforts made to request the Veteran's treatment records from Huntsville Hospital and/or make further efforts to obtain these records.  The Court granted the JMR and remanded the case to the Board.

The Board notes that the claims folder contains the operative report from Huntsville Hospital dated in October 2006 that shows a right knee arthroplasty had been performed six weeks earlier (about August 2006).  The operative report by Dr. Wayne Goodson in October 2006 reflects treatment for residual right knee stiffness.  Treatment included manipulation of the knee and intra-articular injection to increase range of motion.  The report includes X-ray findings.  A June 2007 follow up treatment note by Dr. Wayne Goodson is also of record.  There are also MRI reports of the right knee dated in July 2006. 

While these records of hospitalization and treatment at Huntsville Hospital are of record, in order to fully comply with the Court's order adopting the JMR, and to insure that the Huntsville Hospital records are complete, the Board will remand the issue of service connection for hypertension for the following action:

1.  The RO/AMC should contact the Veteran and request precise dates of hospitalization and treatment at Huntington Hospital, including whether he received treatment at Huntington Hospital for any other period or any other disorder than a right knee arthroplasty in about August 2006 or treatment in October 2006 (manipulation of the knee and intra-articular injection).  After obtaining any necessary consent, the RO/AMC should contact the Huntington Hospital and request copies, for association with the claims folder, of any and all records of treatment that the Veteran states that received at that facility.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for hypertension.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


